Case 19-00730-5-JNC        Doc 40 Filed 03/19/19 Entered 03/19/19 09:41:46            Page 1 of 1

 SO ORDERED.
 SIGNED this 19 day of March, 2019.




                                                _____________________________________________
                                                 Joseph N. Callaway
                                                 United States Bankruptcy Judge


 ___________________________________________________________________




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               GREENVILLE DIVISION

  IN RE:
                                                                  CASE NO.
  CAH ACQUISITION COMPANY #1, LLC                                 19-00730-5-JNC
  d/b/a WASHINGTON COUNTY HOSPITAL                                CHAPTER 11

         DEBTOR

                       ORDER ALLOWING MOTION TO EMPLOY
                       WALDREP LLP AS COUNSEL FOR TRUSTEE

        The matter before the court is the Motion to Employ Waldrep LLP as Counsel for Interim

 Trustee filed on February 27, 2019 by Thomas W. Waldrep, Jr., the interim trustee in this matter.

 Having considered the Motion and supporting Affidavit, and for good cause shown, it is

 ORDERED as follows:

        1.      The Motion is allowed;

        2.      The Interim Trustee is authorized to employ Waldrep LLP as counsel pursuant to

 Section 327(a) of the Bankruptcy Code, effective as of February 22, 2019; and

        3.      The hourly rates requested and exact compensation allowed shall be subject to the

 review and approval of the court in its consideration of future fee applications.

                                      END OF DOCUMENT
